Citation Nr: 1013211	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Chapter 35 educational assistance 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran, who was born in 1943, had active U.S. Navy 
service from November 1962 to November 1966.  He died in 
1977.

This appeal to the Board of Veterans' Appeals (Board) is 
from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appellant, who is the Veteran's widow, provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in March 2008, and a transcript 
(Tr.) is of record. 

In a decision in July 2008, the Board held that new and 
material evidence had been submitted to reopen the 
appellant's original 1977 claim (filed at the time of his 
death) for entitlement to service connection for the cause 
of the Veteran's death.  The Board remanded the case for 
consideration on the substantive merits, along with the 
Chapter 35 issue which rested upon resolution of the former.  
The Board further denied entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.

In October 2009, the Board sent the case to an independent 
medical expert in the Veterans Health Administration (VHA) 
for an opinion.  That opinion was received in November 2009; 
the appellant has had the chance to review the opinion and 
respond; and the case is again before the Board for final 
appellate review on the evidence now of record. 


FINDINGS OF FACT

1.  Given the aggregate evidence, and with resolution of 
reasonable doubt in favor of the Veteran's having been 
exposed to ionizing radiation while in service, the criteria 
for service connection for his death due to acute 
myelogenous leukemia (AML) are met.  

2.  Since the Veteran's death from AML was due to service 
connected disability, the appellant is entitled to Chapter 
35 benefits.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the appellant, the 
cause of the Veteran's death was related to active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303(a)(c), 3.307, 3.309, 3.310, 3.311, 3.312 (2009).

2.  The appellant has basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  38 
U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 
21.3020, 21.3021.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
disposition herein, there is no need for further discussion 
of notice or development.

II.  Applicable Legal Criteria 

Under 38 U.S.C.A. § 1110, a Veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 
3.309(a).

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  38 U.S.C.A. § 1310.  
A service-connected disability is one that was incurred in 
or aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  When it is determined that 
a Veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it 


contributed so substantially or materially to death that it 
combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).

The law provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for a number of disorders:  
Presumptive service connection for these disorders as a 
result of Agent Orange or other herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
governing law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).


Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In addition, if a Veteran who was exposed to ionizing 
radiation during active service later develops one of the 
diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable 
presumption of service connection arises under 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) are 
disorders as to which the Secretary of Veterans Affairs has 
determined that a positive association with radiation 
exposure exists.

Service connection may also be established if a radiation-
exposed Veteran develops a "radiogenic disease" (i.e., one 
which may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and the Veteran's radiation exposure in service.

Direct service connection may also be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
supra; see also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of these provisions is dependent upon 
establishing that the Veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).  
Certain other specific possible exposure circumstances 
(e.g., specific nuclear-related operations, etc.) have been 
delineated, and the appellant has been provided copies of 
each of them, including in the pertinent Statement of the 
Case.

Diseases presumptively service connected for radiation- 
exposed Veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the 
colon; cancer of the lung; and cancer of the ovary.

If a claimant or decedent does not qualify as a "radiation-
exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does 
not suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the claimant may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if the Veteran suffered from a radiogenic disease and 
exposure to ionizing radiation in service is shown.  The 
term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non- malignant 
thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and 
(xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of 
radiation exposure.  Section 3.311(a) calls for the 
development of a dose assessment where it is established 
that a radiogenic disease first became manifest after 
service, where it was not manifest to a compensable degree 
within any applicable presumption period specified in either 
section 3.307 or section 3.309, and where it is contended 
that the disease is a result of ionizing radiation in 
service.

For the purposes of educational assistance under Chapter 35 
of title 38, U.S. Code, the child or surviving spouse of a 
Veteran will have basic eligibility if the following 
conditions are met:  (1) the Veteran was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) the Veteran has a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 
3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein. However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


III.  Factual Background and Analysis

The initial alternative arguments in this case related to 
disabilities possibly due to exposure in Vietnam to 
herbicide agents and/or exposure on shipboard duty to 
ionizing radiation.  It has now been conceded that he was in 
Vietnam.  However, given the aggregate evidence of record, 
to include recently obtained medical expert opinion 
evidence, it is not now demonstrated that the Veteran died 
from a disability which was the probable result of dioxin 
exposure, to include anything that caused or significantly 
contributed to his death.  More important, it is no longer 
necessary to discuss that option given the resolution to be 
addressed herein.

After considerable development of the evidence, the Board 
recently forwarded the case for a medical expert opinion.  
Because the essential elements of the case were contained in 
that opinion request, there is no need to further detail the 
evidence in the file.  However, the following includes a 
summary of the pertinent data provided for the medical 
expert opinion.

At the time of the Veteran's death, according to the limited 
terminal hospital data now of record, laboratory test 
results showed that he had a number of significant 
histological anomalies, including but not limited to the 
possibility of diabetes mellitus.  No additional records 
appear to be forthcoming. 

An opinion is of record from a surgical oncologist, K.M., 
M.D., dated in April 2008.  The specialist had reviewed all 
of the Veteran's records and conducted a review of the peer-
reviewed medical literature regarding chemical and radiation 
induced leukemia.  




The physician opined, in pertinent part, as follows:

[The Veteran] had no other known risk factors for 
developing acute leukemia, specifically he was not 
a smoker, had no family history of blood related 
malignancies, and was not in the normal age range 
for this diagnosis.  (Population based data from 
the Surveillance Epidemiology and End Results 
database (SEER) from 2000-2004 reveal that 69.6% 
of patients diagnosed with acute myelocytic 
leukemia are over the age of 54, and only 6.3% are 
diagnosed between the ages of 20 and 34, when [the 
Veteran] was diagnosed).

There are strong links between benzene and 
radiation exposure and the development of acute 
myeloid leukemia.  (Descantha, et al., Cancer 
Causes and Control, 2005, 16c 939-953)..  In 
addition, there are also associations between 
exposure to aromatic hydrocarbons such as xylene 
and toluene, and certain herbicides with 
hematologic malignancies.  (Ibid).  Furthermore, a 
meta-analysis has suggested that occupational 
exposure to electromagnetic fields may be 
associated with acute myelocytic leukemia.  
(Kheifets, et al, J Occup Environ Med, 1997, 39: 
1074-10-91).  Finally, there are reports of 
increased death from hematological malignancies 
among nuclear workers (see: Ritz et al, Am J Ind 
Med, 1999, 35: 21-31 for an example).

[The Veteran's] records indicate service in the 
Navy from 11/20/1962 to 11/12/1968 where he was a 
gunner's mate on a ship deployed to Vietnam.  He 
had shore leave while in Vietnam waters according 
to . . . letters and records from him.  It is not 
clear whether he was on a nuclear vessel or not 
due to matters of national security and [the 
appellant did] report communications in which he 
said he was unable to [relate] what type of work 
he was engaged in or the type of ship he was on.

Based on this military history and his lack of any 
known risk factor for acute myelocytic leukemia, I 
believe it is reasonable to suspect that he was 
exposed to radiation or chemicals linked to 
leukemia while serving in the Navy during the 
Vietnam era.  While no one will ever know for sure 
what lead to his disease, the only potential risk 
factor I can see is his history in his service in 
the Navy during this time period.  (Emphasis 
added.)

As noted in the Board's opinion request, the Veteran's 
exposure to ionizing radiation is not independently, 
affirmatively confirmed, but the presence of a blank DD Form 
1141, Record of Occupational Exposure to Ionizing Radiation, 
which has no specific entries recorded thereon, raises a 
substantial question in that regard.

There is no clarification by the service department as to 
when or how he which might have experienced such 
radiological exposure.  Moreover, after further development, 
it does not appear that this confirmation is forthcoming.  
And, while there has been certification by the service 
department of his assignment to two specific ships (done in 
the context of his potential exposure to Agent Orange, dated 
June 2009), these periods and ships do not account for his 
entire time in the Navy, and as clarified below, the 
information for one of those ships which was certified as 
participating in stated special operations is not complete.

In that regard, and from the outset, the Board is mindful 
that, in a case such as this, where pertinent official 
service records may no longer be available, there is a 
heightened obligation to explain findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Moreover, it should be noted that not only can direct 
service connection be granted for exposure to certain 
radioactive materials (for which particulars are cited in 38 
C.F.R. § 3.309(d)(1)), but that special presumptive 
provisions are now available with regard to specific ships 
during given times in certain theaters during, e.g., 
performance of atmospheric nuclear tests, in certain 
shipyards after stated operations, etc., including OPERATION 
DOMINIC II - PLOWSHARE, which included a brief time when the 
Veteran was in fact in service in the Navy.  

At the hearing, it was also contended that the Veteran's job 
in-service as a gunner's mate subjected him to exposure to 
chemicals and hazardous materials.  Tr. at 6-7.  It was not 
known whether his ships had carried, exposed to and/or been 
powered by nuclear energy or waste, but that he was in 
constant contact, even to the point of sleeping in a bunk 
physically proximate to the guns he manned.  Tr. at 7.  On 
inquiry, the appellant stated that after service the Veteran 
was never in contact with such hazardous and caustic 
materials, but worked as a data processor with computers.  
Tr. at 8.  She testified that there was no history of any 
cancer or other such disabilities affecting others in his 
family.  Tr. at 11.  This has been confirmed in one expert's 
opinion. 

The Veteran's death certificate shows that his death on 
September [redacted], 1977, was due to intracranial hemorrhage of a 
few hours' duration, due to acute progranulocytic leukemia 
which had been diagnosed several days before.  Although the 
summary of his terminal private hospital is of record, an 
autopsy was not performed.  The hospital report reflects 
that he had been hospitalized after an accident which left a 
hematoma on his thigh and multiple abrasions on his upper 
and lower extremities.  In addition, he was found to have 
pancytopenia of unknown etiology (myeloproliferative 
disorder or aplasic anemia were thought be likely 
possibilities); sepsis secondary to leucopenia; possible 
diabetes mellitus; and hyperbilirubinemia of uncertain 
etiology.  A histological report from a bone marrow specimen 
taken three days prior to his death diagnosed 
"progranulocytic leukemia (this is a subvariant of acute 
myelocytic leukemia)."

Opinions from a VA oncologist prior to the concession of the 
Veteran's presumed exposure to Agent Orange were 
noncommittal with regard to other possible associations with 
toxic substances and/or radiation.

In pertinent part, the Board asked the VHA medical expert to 
review the record and comment as to the following:  (a) What 
disabilities were present at and prior to the Veteran's 
death and to what extent did they cause, impact, hasten, or 
otherwise contribute to or hasten his death?  (b) When were 
these disabilities first present and to what were they 
attributable?  (c) Is it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that any of the 
above conditions were causally related to any incident, 
event, or exposure to either herbicide agents or radiation 
of any kind in service or is such causal relationship or 
manifestation unlikely (i.e., less than a 50-50 
probability).  (d) Was his diagnosed leukemia a subvariant 
of one of those disabilities cited above in the presumptive 
law with regard to Agent Orange exposure?  (e) If the 
Veteran had diabetes mellitus, did it contribute in any way 
to his death?  The reviewer was also asked to address any 
other possible causes of the disabilities or other relevant 
factors.  

The medical expert responded that at the time of terminal 
hospital admission the Veteran had been complaining of 
fatigue for about one month, which was likely due to the 
presence of acute myelogenous leukemia.  The patient clearly 
had AML at the time of his admission to the hospital.  It 
was further noted that acute progranulocytic leukemia is the 
older terminology for acute promyelocytic leukemia, which is 
a rare form of AML.  In addition, duly noting the problems 
incumbent upon an affirmative confirmation of ionizing 
radiation exposure in service (as noted above), the reviewer 
opined that  "There is a WELL documented association 
exposure to ionizing radiation and AML."  (Emphasis added.)

On the one hand, this has been an understandably long, 
tedious, and difficult claim for the appellant, as well as a 
complex case from the viewpoint of those adjudicating the 
issues.  The remaining issue now appears relatively 
straightforward.  Since the original claim immediately after 
the Veteran's death in 1977, a great deal has changed 
including legal presumptions and progressive, contributory 
scientific data on the origins and other matters relating to 
hematological cancers.  

In short, it is a seemingly fair statement that the 
Veteran's death in 1977 was due to AML, which may well have 
been due to exposure to ionizing radiation.  The sole 
question then becomes under what circumstances he might have 
acquired such exposure.  As for his time in service, he was 
in occupational duties aboard ships that may well have 
contained and otherwise dealt with the pertinent substances.  
In fact, there have been special presumptive provisions 
enacted with regard to specific ships during given times in 
certain theaters during, e.g., performance of atmospheric 
nuclear tests, in certain shipyards after stated operations, 
etc., including OPERATION DOMINIC II - PLOWSHARE which 
included a brief time when the Veteran was in fact in 
service in the Navy.  

Documentation of record which was recently made available to 
VA, in response to the claim as it related to Agent Orange, 
reflects that he was assigned to the USS BLUE for conducting 
Special Operations (SPECOPS) in support of the USS 
INDEPENDENCE and USS MIDWAY off Yankee Station; and on the 
USS SAINT PAUL, during OPERATIONS DECKHOUSE I, III, and IV, 
JOHN PAUL JONES, and COLORADO.  However, the Agent Orange 
certifications specifically note that the logs for ships 
were not of record and, specifically, there was no 1965 
command history available for the USS BLUE, which by process 
of elimination from the other evidence of record, is the 
most likely of the ships to which we know he was assigned to 
have been involved in the classified operations herein 
concerned.  There remain other ships to which he may well 
have been assigned, including in those undocumented periods, 
the names and responsibilities of which are to date 
unconfirmed and may remain so.

In any event, problems with confirmation of duties, 
responsibilities, or even the ship(s) to which he was then 
assigned which have not been forthcoming for whatever 
reasons, including security classifications, must not be 
used to the detriment of the appellant.  What is certain, 
however, is that he told his wife at the time of his Vietnam 
service that he could not tell her more about the identities 
of the ship(s) on which he served or what they were doing, 
and this has been a consistent story throughout both from 
the Veteran and the service department itself.  

However, the fact that there is a pertinent DD Form 1141 on 
behalf of the Veteran of record, notwithstanding its 
unfortunate lack of entries, does in fact, tend to provide 
strong collateral support to the theory that he was in fact 
potentially exposed to such radiation.  

Finally, he died precipitously at a young age, less than 11 
years after his separation from the Navy, without any 
previous knowledge of the illness which took his life, AML, 
and with his demographic being entirely outside the norm for 
the disease.  Moreover, he was a computer programmer after 
service, and, as noted by the appellant and medical experts 
alike, there is no known other risk factor shown after 
service which might have accounted for the AML.  

The Board concludes that while the evidence is not 
unequivocal, it is nonetheless persuasive and, in balance, 
raises a reasonable doubt which will be resolved in favor of 
the Veteran's having been exposed in service to ionizing 
radiation which in turn caused the AML which caused his 
untimely death.  Service connection for the cause of his 
death is therefore warranted.  



In addition, since service connection is now in order for 
the cause of the Veteran's death, eligibility for basic 
Chapter 35 benefits for his surviving spouse has been 
established. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to Chapter 35 educational assistance benefits is 
granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


